DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the Amendment filed on 03/16/2021.
Claims 1-13, 15-19, 22, and 23 are currently pending and have been examined.
The Information Disclosure Statements (IDS) filed on 12/08/2020 and 02/26/2021 have been acknowledged.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.

Response to Amendment
Applicant`s amendment, filed 03/16/2021, has been entered. Claims 1, 5-11, and 16-19 have been amended.  Claims 22 and 23 have been newly added. In light of Applicant’s amendment, the claim objections have been withdrawn. In light of Applicant’s amendment, the double patenting rejections have been withdrawn. In light of Applicant’s amendment to claim 8, the rejection under 35 U.S.C. 112(b) regarding claim 8 has been withdrawn. In light of Applicant’s amendment, the rejection under 35 U.S.C. 101 has been withdrawn.

Priority
The examiner acknowledges that the instant application is a continuation of 15/964,589, filed 04/27/2018, which is a continuation of 14/578,405, filed 12/20/2014, which claims priority from Provisional Application 61/952,420, filed 03/13/2014, and therefore, the claims receive the effective filing date of March 13, 2014. 

Claim Interpretation
It is noted that, in light of Applicant’s specification, the claimed machine-readable storage medium/computer-readable storage medium has been interpreted to be non-transitory (see [0190-0191]).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5, 11, and 23 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 5, 11, and 23 recite the limitation “image data” which renders the claims indefinite because it’s unclear whether this is the same as the image data recited in the independent claims or different image data. For purposes of this examination, the limitation has been interpreted to read “the image data.”
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-13, 15, 17, 18, 22, and 23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chu et al., U.S. 20110112890 A1 (hereafter referred to as “Chu”), in view of Paradise et al., U.S. 20120158482 A1 (hereafter referred to as “Paradise”), in further view of Chaudhri et al., U.S. 20090021486 A1 (hereafter referred to as “Chaudhri”).

Regarding claim 1, Chu discloses a system comprising: 
a camera (Chu: [0036] – “an image sensor 106”);
one or more hardware processors (Chu: [0032]); and 
a machine-readable medium storing instructions that are executable by the one or more hardware processors to perform operations comprising (Chu: [0031]):
identifying an item picked up by an individual in a physical environment using at least one of the camera or a tag designed to electronically communicate an identifier of the item (Chu: [0038], [0060-0061] – “During operation, sensor mechanism 1102 can generate a sensor output 1110 (e.g., a sequence of one or more images of a consumer wearing a merchandise item in front of an image sensor). Sensor output 1110 can include: an image of a consumer wearing a merchandise item…Then, analysis mechanism 1104 can determine a merchandise identifier 1112 (e.g., name, color, etc.) of a merchandise item that a consumer is wearing”);

updating user data maintained as part of a user account for the individual based on the amount of time that the individual interacts with the item (Chu: [0045], [0056], Fig. 10 – “the system can analyze the images to detect consumer behavior patterns such as…a time duration of the consumer wearing the merchandise item…Storage device 1008 stores at least one of…behavior patterns 1030…and interest level 1034”);
generating a message from a database record of the user account, the message describing an experience of the individual related to the item and at least one additional item identified by the system and detected to be interacted with by the individual (Chu: [0038-0040] – “mirror system 100 can gather information about a consumer's shopping behavior and preferences, such as the identity of a merchandise item (e.g., “AGB Sleeveless Belted Ponte Sheath Dress, size 2, in velvet red”), a time duration that elapsed while the consumer tried on the merchandise item…Merchants can use these statistics about products to…offer discounts to consumers who indicated interest in a merchandise item but did not purchase the merchandise item…computing device 104 can present on display 102 images of the consumer wearing a merchandise item, and the consumer can use input device 108 to cycle through the images. This can allow the user to play-back images of the consumer wearing a variety of merchandise items as the consumer decides on a merchandise item to purchase.”); and
transmitting the message to a computer device disposed with the individual (Chu: [0038-0040], [0049-0050] – “computing device 104 can present on display 102 images of the consumer wearing a merchandise item, and the consumer can use input device 108 to cycle through the images. This can allow the user to play-back images of the consumer wearing a variety of merchandise items as the consumer decides on a merchandise item to purchase.”),
but does not explicitly teach authenticating the individual using facial recognition on image data captured using the camera; detecting, as part of monitoring the individual interacting with the item, movement of the item to a 
detecting, as part of monitoring the individual interacting with the item, movement of the item to a designated area of the physical environment (Paradise: [0018], [0038], [0054], [0059-0060] – “Non-limiting examples of data that may captured using various location-aware, data capture, networking and social networking features of smartphones include the following…the addition of an item to a shopping cart; the removal of an item from a cart; the addition of an item to a cart previously removed from a cart or scanned but never added” – a designated area is a shopping cart); 
updating the user data maintained as part of the user account for the individual based on the movement of the item to the designated area of the physical environment (Paradise: [0018], [0038], [0054], [0059-0060] – “Non-limiting examples of data that may captured using various location-aware, data capture, networking and social networking features of smartphones include the following…the addition of an item to a shopping cart; the removal of an item from a cart; the addition of an item to a cart previously removed from a cart or scanned but never added” – “Data describing…historical event data related to the user…may be stored in a separate data storage server 145 for use by the application server 140.”); and 
transmitting the message to a computer device disposed with the individual in response to detecting the individual leaving the physical environment (Paradise: [0015-0018], [0052] – “a user who has exited the retail establishment after displaying interest in a product may be provided with additional offers to encourage purchase”). 
It would have been obvious to one of ordinary skill in the art to include in the interaction monitoring system, as taught by Chu, the ability to detect, as part of monitoring the individual interacting with the item, movement of the item to a designated area of the physical environment; update the user data maintained as part of the user account for the individual based on the movement of the item to the designated area of the physical environment; and transmit the message to a computer device disposed with the individual in response to detecting the individual leaving the physical environment, as taught by Paradise, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function 
Chu/Paradise does not explicitly teach authenticating the individual using facial recognition on image data captured using the camera. However, Chaudhri teaches an interactive mirror (Chaudhri: [0023-0024]), including authenticating the individual using facial recognition on image data captured using the camera (Chaudhri: [0034], [0047], [0050] – “the mirror is also touch sensitive and can receive touch input from the user, which can be used to, for example, search for and retrieve information (e.g., search the Internet or a local repository) for information or perform some other tasks or utilities. In some implementations, biometric technology (e.g., facial recognition technology) can be integrated with the mirror and used to configure a display of information based on a positive match with, for example, a user profile.” – “The input can also be sensed information provided by sensors [e.g., a video camera, see [0047]]”).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Chu/Paradise, the ability to authenticate the individual using facial recognition on image data captured using the camera, as taught by Chaudhri, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Chu/Paradise, to include the teachings of Chaudhri, in order to allow the user to efficiently use the computer equipment (Chaudhri: [0004]).

Regarding claim 2, Chu/Paradise/Chaudhri teaches the system of claim 1, wherein determining the amount of time the individual interacts with the item is performed using an identification device affixed to the item (Chu: [0012], [0038-0039], [0045] – “the system identifies a merchandise item by performing one or more of the following operations: scanning a radio-frequency identification (RFID) tag, scanning a barcode, and extracting features from the one or more sequential images…mirror system 100 can gather information about a consumer's shopping behavior and preferences, such as the identity of a merchandise item (e.g., “AGB Sleeveless Belted Ponte Sheath Dress, size 2, in velvet red”), a time duration that elapsed while the consumer tried on the merchandise item”).  

Regarding claim 3, Chu/Paradise/Chaudhri teaches the system of claim 2, wherein the identification device includes a radio frequency identification (RFID) tag (Chu: [0012], [0038-0039], [0045] – “the system identifies a merchandise item by performing one or more of the following operations: scanning a radio-frequency identification (RFID) tag”).

Regarding claim 4, Chu/Paradise/Chaudhri teaches the system of claim 1, the operations further comprising verifying whether the individual purchased the item based on transaction and inventory data accessed from a network-based database, prior to transmitting the message to the computer device disposed with the individual (Paradise: [0015-0018], [0052] – “A variety of factors may be considered alone or in combination in determining whether an additional offer will be made to the user. For instance, a retail establishment may set a lowest possible price for a product. If the user declines to the purchase the product at that minimum price, no further offers will be made. Alternatively, the offer limit may be defined by a maximum number of offers that may be made to a consumer, or the amount of time that has elapsed since an offer was made (e.g., time since the initial offer, time since the most recent offer, etc.). In other circumstances, whether an additional offer is made may depend on the location of the user. For example, a user who has exited the retail establishment after displaying interest in a product may be provided with additional offers to encourage purchase. The availability of a product may also affect the offer limit, such as in the case where a retail establishment is overstocked with a particular product and is willing to permit a higher number of offers with the goal of reducing its inventory.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Paradise with Chu and Chaudhri for the reasons identified above with respect to claim 1.    

Regarding claim 5, Chu/Paradise/Chaudhri teaches the system of claim 1, the operations further comprising identifying the user account responsive to authenticating the individual using facial recognition on the image data captured using the camera (Chaudhri: [0034], [0047], [0050] – “the mirror is also touch sensitive and can receive touch input from the user, which can be used to, for example, search for and retrieve information (e.g., search the Internet or a local repository) for information or perform some other tasks or utilities. In some implementations, biometric technology (e.g., facial recognition technology) can be integrated with the mirror and used to configure a display of information based on a positive match with, for example, a user profile.” – “The input can also be sensed 

Regarding claim 6, Chu/Paradise/Chaudhri teaches the system of claim 1, the operations comprising generating an item recommendation for the individual based on the item, the item recommendation including one or more recommended items that are related to the item, wherein generating the message comprising including the item recommendation in the message (Chu: [0040] – “computing device 104 can present on display 102 images of the consumer wearing a merchandise item, and the consumer can use input device 108 to cycle through the images. This can allow the user to play-back images of the consumer wearing a variety of merchandise items as the consumer decides on a merchandise item to purchase. Furthermore, computing device 104 can present on display 102 a variety of other merchandise items that may be of interest to the consumer. For example, computing device 104 may determine that a consumer is shopping for athletic apparel, and can present advertisement images of athletic apparel that closely resembles the merchandise items that the consumer is trying on”).

Regarding claim 7, Chu/Paradise/Chaudhri teaches the system of claim 1, wherein the message further includes a discount applicable to a price of the item (Chu: [0038] – “Merchants can use these statistics about products to…offer discounts to consumers who indicated interest in a merchandise item but did not purchase the merchandise item”).

Regarding claims 9, 12, 13, 15, 17, and 18, all the limitations in method claims 9, 12, 13, 15, 17, and 18 are closely parallel to the limitations of system claims 1-4, 6, and 7 analyzed above and rejected on the same bases.  

Regarding claim 11, Chu/Paradise/Chaudhri teaches the method of claim 9, further comprising identifying the user account responsive to authenticating the individual using facial recognition on the image data captured using the camera and profile image data associated with the user account (Chaudhri: [0034], [0047], [0050] – “the mirror is also touch sensitive and can receive touch input from the user, which can be used to, for example, search for and retrieve information (e.g., search the Internet or a local repository) for information or perform some other 

Regarding claim 22, all the limitations in medium claim 22 are closely parallel to the limitations of system claim 1 analyzed above and rejected on the same bases.  

Regarding claim 23, all the limitations in medium claim 23 are closely parallel to the limitations of method claim 11 analyzed above and rejected on the same bases.  

Claims 8 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chu, in view of Paradise, in view of Chaudhri, in further view of Prindle, U.S. 20140344109 A1 (hereafter referred to as “Prindle”).

Regarding claim 8, Chu/Paradise/Chaudhri teaches the system of claim 1, but does not explicitly teach that the message further includes a selectable element to facilitate purchase of the item. However, Prindle teaches keeping track of items a user has looked at while shopping at a retail store (Prindle: [0045]), including the known technique of a message including a selectable element to facilitate purchase of an item (Prindle: [0035] – “a “Store Sync (or other branded term for the subject matter such as “Easy Pass)” tab can be provided on the website and/or the POS system in store to link his/her online and in-store V-carts. In some variations, this can be, for example, a button in…an email link.”). This known technique is applicable to the commerce system of Chu/Paradise/Chaudhri as they share characteristics and capabilities, namely they are directed to facilitating purchases.
It would have been recognized that applying the known technique of a message further including a selectable element to facilitate purchase of an item, as taught by Prindle, to the teachings of Chu/Paradise/Chaudhri would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, including that a message 

Regarding claim 19, Chu/Paradise/Chaudhri teaches the method of claim 9, but does not explicitly teach receiving, from the computer device disposed with the individual, a request to add the item to an electric shopping cart, the request being generated in response to a user selection of a selectable element included in the message; causing an instance of the item to be added to the electric shopping cart; and facilitating purchase of the item. However, Prindle teaches keeping track of items a user has looked at while shopping at a retail store (Prindle: [0045]), including:
receiving, from a computer device disposed with an individual, a request to add the item to an electric shopping cart, the request being generated in response to a user selection of a selectable element included in the message (Prindle: [0035] – “a “Store Sync (or other branded term for the subject matter such as “Easy Pass)” tab can be provided on the website and/or the POS system in store to link his/her online and in-store V-carts. In some variations, this can be, for example, a button in…an email link. In some variations, the shopper may be prompted to link an OL V-cart to an IS V-cart through a prompt such as “Complete your purchase in store”. In some variations, the shopper may be prompted to link an IS V-cart to an OL V-cart through a prompt such as “Retrieve your Store Cart (or some other terminology for the IS-VCart such as “Quote” or “List”. If the carts are already linked, the two carts are kept linked, at which point the shopper can purchase the IS V-cart online or proceed to a store to complete an IS-VCart purchase in store.”);
causing an instance of the item to be added to the electric shopping cart (Prindle: [0035], [0038] – “If an IS V-cart is found, the present subject matter can determine if items are contained in the OL V-cart and visa-versa. Items may then be pushed/pulled from one V-cart to another such that each V-cart has the same items, i.e., the V-carts are synced. Thereafter, the customer may then buy the items that were contained in the IS V-cart online, and visa-versa”); and

It would have been obvious to one of ordinary skill in the art to include in the commerce method, as taught by Chu/Paradise/Chaudhri, the ability to receive, from a computer device disposed with an individual, a request to add the item to an electric shopping cart, the request being generated in response to a user selection of a selectable element included in the message; cause an instance of the item to be added to the electric shopping cart; and facilitate purchase of the item, as taught by Prindle, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Chu/Paradise/Chaudhri, to include the teachings of Prindle, in order to allow a user to complete a purchase online without having to return to the store or recreate their order online (Prindle: [0050]).

Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Chu, in view of Paradise, in view of Chaudhri, in further view of Lewin, U.S. 20120166410 A1 (hereafter referred to as “Lewin”).

Regarding claim 10, Chu/Paradise/Chaudhri teaches the method of claim 9, but does not explicitly teach that transmitting the message to the computer device of the individual comprises: accessing contact information for the individual from the user account; and transmitting the message using the contact information. However, Lewin teaches communicating between a customer at a retail store and a mirror point (Lewin: Abstract), including transmitting a message to a computer device of an individual comprising: accessing contact information for the individual from a user account; and transmitting the message using the contact information (Lewin: [0036], [0043], [0046] – “The user's information storage 310 may comprise user's identifier, user's name, address, communication details such as phone number, social network account, email account, customer's device type such as iPhone, BlackBerry and the like, preferred channel for receiving images such as MMS, WAP links embedded in SMS 
It would have been obvious to one of ordinary skill in the art to include in the commerce method, as taught by Chu/Paradise/Chaudhri, the ability for the transmitting a message to a computer device of an individual to comprise: accessing contact information for the individual from a user account; and transmitting the message using the contact information, as taught by Lewin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Chu/Paradise/Chaudhri, to include the teachings of Lewin, in order to allow a user to utilize a mirror point and save gathered data for further use (Lewin: [0023]).

Claim 16 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Chu, in view of Paradise, in view of Chaudhri, in further view of Emigh et al., U.S. 9264151 B1 (hereafter referred to as “Emigh”).

Regarding claim 16, Chu/Paradise/Chaudhri teaches the method of claim 9, but does not explicitly teach that the detecting the individual leaving the physical environment is performed based on a signal strength produced by the computer device disposed with the individual. However, Emigh teaches tracking user behavior in a retail store (Emigh: Col. 11, Ln. 57-Col. 12, Ln. 12), including the known technique of detecting an individual leaving a physical environment being performed based on a signal strength produced by a computer device disposed with the individual (Emigh: Col. 4, Ln. 11-36 and 51-67; Col. 11, Ln. 57-Col. 12, Ln. 12 – “To determine when the user is crossing or has crossed a physical threshold, e.g. a store 301 entrance (which in turn triggers personalized rewards and offers), various techniques may be employed including…rapid improvement of the WiFi 209 signal…Another possible trigger is the sudden availability of, or rapid improvement of, a WiFi 209 signal. In addition to or instead of GPS, many cell phones 101 include WiFi transceivers. For in-building locations of Wifi networks, such as stores, that require passing a physical threshold such as a wall/door, passing through that threshold can result in a rapid improvement/strengthening of the WiFi signal. A WiFi 209 transmitter can broadcast a specific “ID” (also called SSID) i.e. its network name. Thereby smartphones 101 can detect specific store WiFi 209 transmitters with (for 
It would have been recognized that applying the known technique of detecting an individual leaving a physical environment being performed based on a signal strength produced by a computer device disposed with the individual, as taught by Emigh, to the teachings of Chu/Paradise/Chaudhri would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods.  Further, including that detecting an individual leaving a physical environment is performed based on a signal strength produced by a computer device disposed with the individual, as taught by Emigh, into the commerce method of Chu/Paradise/Chaudhri would have been recognized by those of ordinary skill in the art as resulting in an improved method for monitoring user behavior in a retail store by providing better ways to detect presence (Emigh: Col. 1, Ln. 40-41).

Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered. 

35 U.S.C. § 112(b)
Applicant argues that the newly amended claims conform with the requirements of 35 U.S.C. 112(b) (Remarks at 12), however the examiner disagrees. Claims 5, 11, and 23 still raise issues under 35 U.S.C. 112(b), as shown above, and therefore, do not overcome the rejections under 35 U.S.C. 112(b).

35 U.S.C. § 103
Applicant argues, neither Chu nor Paradise teach “authenticating the individual using facial recognition on image data captured using the camera” (Remarks at 14-16). Applicant’s arguments have been considered but are 

Applicant argues, neither Chu nor Paradise teach “detecting, as part of monitoring the individual interacting with the item, movement of the item to a designated area of the physical environment” (Remarks at 14-16). The examiner disagrees. Paradise teaches capturing data including the addition of an item to a shopping cart and the removal of an item from a shopping cart (i.e., “detecting, as part of monitoring the individual interacting with the item, movement of the item to a designated area of the physical environment”). It is noted that the shopping cart is the designated area of the physical environment.

Applicant argues, neither Chu nor Paradise teach “updating the user data maintained as part of a user account for the individual based on the amount of time that the individual interacts with the item and the movement of the item to the designated area of the physical environment” (Remarks at 15-16). Chu teaches storing consumer behavior patterns and interest level for a consumer, such as a time duration of the consumer wearing the merchandise item (i.e., “updating user data maintained as part of a user account for the individual based on the amount of time that the individual interacts with the item”). Paradise teaches storing data describing event data, such as the addition of an item to a shopping cart and the removal of an item from a shopping cart, related to the user in a data storage server (i.e., “updating the user data maintained as part of the user account for the individual based on the movement of the item to the designated area of the physical environment”). Therefore, Chu in view of Paradise teach “updating the user data maintained as part of a user account for the individual based on the amount of time that the individual interacts with the item and the movement of the item to the designated area of the physical environment.”

Applicant argues, neither Chu nor Paradise teach “generating a message from a database record of the user account, the message describing an experience of the individual related to the item and at least one additional item identified by the system and detected to be interacted with by the individual” (Remarks at 15-16). The examiner disagrees. Chu teaches generating information to present to a consumer based on gathered and stored data about the consumer’s shopping behavior and preferences, the information including images of merchandise items the user is 

Applicant argues, neither Chu nor Paradise teach “transmitting the message to a computer device disposed with the individual in response to detecting the individual leaving the physical environment” (Remarks at 15-16). The examiner disagrees. Chu teaches presenting the information including the images of merchandise items the user previously tried on to the consumer via a computing device (i.e., “transmitting the message to a computer device disposed with the individual”). Paradise teaches displaying additional offers to a user via their device when they exit the retail establishment after expressing interest in a product (i.e., “transmitting the message to a computer device disposed with the individual in response to detecting the individual leaving the physical environment”). Therefore, Chu in view of Paradise teach “transmitting the message to a computer device disposed with the individual in response to detecting the individual leaving the physical environment.”

Applicant`s arguments regarding the dependent claims being allowable as a result of their dependence on the independent claims (Remarks at 16-17) are not persuasive because the independent claims are not allowable, as shown above.  

Applicant`s arguments regarding claims 22 and 23 being allowable for similar reasons as discussed with respect to claims 1 and 9 (Remarks at 17) are not persuasive because claims 1 and 9 are not allowable, as shown above.  

Formal Request for Interview
The examiner acknowledges Applicant's interview request (Remarks at 17) and invites Applicant, if interested, to contact the examiner upon receipt of this office action to schedule an interview.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTNEY N MILLER whose telephone number is (571)272-8555.  The examiner can normally be reached on 9AM-6PM Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684